The defendant was convicted of a breach of the prohibition law and from the judgment he appealed.
The defendant in apt time moved to set aside the verdict on the ground of newly discovered evidence. His Honor heard oral testimony not available to the defendant at the trial and in his discretion denied the motion. In this, we find no error. The motion, of course, cannot be entertained in this Court. S. v. Jenkins, 182 N.C. 818. The demurrer to the evidence and the motion to vacate the verdict on the ground that the State's evidence was insufficient were properly overruled. There are no other assignments of error.
No error.